
	

113 HR 519 IH: Uniting American Families Act of 2013
U.S. House of Representatives
2013-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 519
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2013
			Mr. Nadler (for
			 himself, Mr. Hanna,
			 Mr. Gutierrez,
			 Mr. Dent, Mr. Polis, Mr.
			 Cicilline, Mr. Sean Patrick Maloney of
			 New York, Mr. Pocan,
			 Ms. Sinema,
			 Mr. Takano,
			 Mr. Conyers,
			 Ms. Lofgren,
			 Ms. Pelosi,
			 Mr. Hoyer,
			 Mr. Honda,
			 Mr. Van Hollen, and
			 Mr. Garcia) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to promote
		  family unity, and for other purposes.
	
	
		1.Short title; amendments to
			 Immigration and Nationality Act
			(a)Short
			 TitleThis Act may be cited as the Uniting American Families Act of
			 2013.
			(b)Amendments to
			 Immigration and Nationality ActExcept as otherwise specifically
			 provided, whenever in this Act an amendment or repeal is expressed as the
			 amendment or repeal of a section or other provision, the reference shall be
			 considered to be made to that section or provision in the Immigration and
			 Nationality Act.
			2.Definitions of
			 permanent partner and permanent partnershipSection 101(a) (8 U.S.C. 1101(a)) is
			 amended—
			(1)in paragraph
			 (15)(K)(ii), by inserting or permanent partnership after
			 marriage; and
			(2)by adding at the
			 end the following:
				
					(53)The term
				permanent partner means an individual 18 years of age or older
				who—
						(A)is in a committed,
				intimate relationship with another individual 18 years of age or older in which
				both parties intend a lifelong commitment;
						(B)is financially
				interdependent with that other individual;
						(C)is not married to
				or in a permanent partnership with anyone other than that other
				individual;
						(D)is unable to
				contract with that other individual a marriage cognizable under this Act;
				and
						(E)is not a first-,
				second-, or third-degree blood relation of that other individual.
						(53)The term
				permanent partnership means the relationship that exists between
				two permanent partners.
					(54)The term
				alien permanent partner means the individual in a permanent
				partnership who is being sponsored for a
				visa
					.
			3.Definition of
			 child
			(a)Titles I and
			 IISection 101(b)(1) (8
			 U.S.C. 1101(b)(1)) is amended by adding at the end the following:
				
					(H)(i)a biological child of an alien permanent
				partner if the child was under the age of 18 at the time the permanent
				partnership was formed; or
						(ii)a
				child adopted by an alien permanent partner while under the age of 16 years if
				the child has been in the legal custody of, and has resided with, such adoptive
				parent for at least 2 years and if the child was under the age of 18 at the
				time the permanent partnership was
				formed.
						.
			(b)Title
			 IIISection 101(c) (8 U.S.C.
			 1101(c)) is amended—
				(1)in paragraph (1),
			 by inserting or as described in subsection (b)(1)(H) after
			 The term child means an unmarried person under twenty-one
			 years of age; and
				(2)in paragraph (2),
			 by inserting or a deceased permanent partner of the deceased parent,
			 father, or mother, after deceased parent, father, and
			 mother.
				4.Worldwide level
			 of immigrationSection
			 201(b)(2)(A)(i) (8 U.S.C. 1151(b)(2)(A)(i)) is amended—
			(1)by inserting
			 permanent partners, after spouses,;
			(2)by inserting
			 or permanent partner after spouse each place it
			 appears;
			(3)by inserting
			 (or, in the case of a permanent partnership, whose permanent partnership
			 was not terminated) after was not legally separated from the
			 citizen; and
			(4)by striking
			 remarries. and inserting remarries or enters a permanent
			 partnership with another person..
			5.Numerical limitations
			 on individual foreign states
			(a)Per country
			 levelsSection 202(a)(4) (8 U.S.C. 1152(a)(4)) is amended—
				(1)in the heading, by
			 inserting , permanent
			 partners, after spouses;
				(2)in the heading of
			 subparagraph (A), by inserting , permanent partners, after
			 spouses; and
				(3)in the heading of subparagraph (C), by
			 striking and
			 daughters inserting without permanent partners and unmarried
			 daughters without permanent partners.
				(b)Rules for
			 chargeabilitySection 202(b)(2) (8 U.S.C. 1152(b)(2)) is
			 amended—
				(1)by inserting
			 or permanent partner after spouse each place it
			 appears; and
				(2)by inserting
			 or permanent partners after husband and
			 wife.
				6.Allocation of
			 immigrant visas
			(a)Preference
			 allocation for family members of permanent resident
			 aliensSection 203(a)(2) (8 U.S.C. 1153(a)(2)) is amended—
				(1)in the
			 heading—
					(A)by striking
			 and after spouses and inserting
			 , permanent
			 partners,; and
					(B)by inserting
			 without permanent
			 partners after sons and after
			 daughters;
					(2)in subparagraph
			 (A), by inserting , permanent partners, after
			 spouses; and
				(3)in subparagraph (B), by inserting
			 without permanent partners after sons and after
			 daughters.
				(b)Preference
			 allocation for sons and daughters of citizensSection 203(a)(3)
			 (8 U.S.C. 1153(a)(3)) is amended—
				(1)in the heading, by
			 inserting and daughters
			 and sons with permanent partners after
			 daughters; and
				(2)by inserting
			 , or daughters or sons with permanent partners, after
			 daughters.
				(c)Employment
			 creationSection 203(b)(5)(A)(ii) (8 U.S.C. 1153(b)(5)(A)(ii)) is
			 amended by inserting permanent partner, after
			 spouse,.
			(d)Treatment of
			 family membersSection 203(d) (8 U.S.C. 1153(d)) is
			 amended—
				(1)by inserting
			 , permanent partner, after spouse each place it
			 appears; and
				(2)by striking
			 or (E) and inserting (E), or (H).
				7.Procedure for granting
			 immigrant status
			(a)Classification
			 petitionsSection 204(a)(1) (8 U.S.C. 1154(a)(1)) is
			 amended—
				(1)in subparagraph
			 (A)(ii), by inserting or permanent partner after
			 spouse;
				(2)in subparagraph
			 (A)(iii)—
					(A)by inserting
			 or permanent partner after spouse each place it
			 appears; and
					(B)in subclause (I),
			 by inserting or permanent partnership after
			 marriage each place it appears;
					(3)in subparagraph
			 (A)(v)(I), by inserting permanent partner, after is the
			 spouse,;
				(4)in subparagraph
			 (A)(vi)—
					(A)by inserting
			 or termination of the permanent partnership after
			 divorce; and
					(B)by inserting
			 , permanent partner, after spouse; and
					(5)in subparagraph
			 (B)—
					(A)by inserting
			 or permanent partner after spouse each place it
			 appears;
					(B)by inserting
			 or permanent partnership after marriage in clause
			 (ii)(I)(aa) and the first place it appears in clause (ii)(I)(bb); and
					(C)in clause
			 (ii)(II)(aa)(CC)(bbb), by inserting (or the termination of the permanent
			 partnership) after termination of the marriage.
					(b)Immigration
			 fraud preventionSection 204(c) (8 U.S.C. 1154(c)) is
			 amended—
				(1)by inserting
			 or permanent partner after spouse each place it
			 appears; and
				(2)by inserting
			 or permanent partnership after marriage each
			 place it appears.
				(c)Restrictions on
			 petitions based on marriages entered while in exclusion or deportation
			 proceedingsSection 204(g) (8 U.S.C. 1154(g)) is amended by
			 inserting or permanent partnership after marriage
			 each place it appears.
			(d)Survival of
			 rights To petitionSection 204(h) (8 U.S.C. 1154(h)) is
			 amended—
				(1)by inserting
			 or permanent partnership after marriage each
			 place it appears; and
				(2)by inserting
			 or formation of a new permanent partnership after
			 Remarriage.
				8.Annual admission
			 of refugees and admission of emergency situation refugeesSection 207(c) (8 U.S.C. 1157(c)) is
			 amended—
			(1)in paragraph
			 (2)—
				(A)by inserting
			 or permanent partner after spouse each place it
			 appears;
				(B)by inserting
			 or permanent partner’s after spouse’s; and
				(C)in subparagraph
			 (A)—
					(i)by
			 striking or after (D),; and
					(ii)by
			 inserting , or (H) after (E); and
					(2)in paragraph (4),
			 by inserting or permanent partner after
			 spouse..
			9.AsylumSection 208(b)(3) (8 U.S.C. 1158(b)(3)) is
			 amended—
			(1)in the paragraph
			 heading, by inserting or
			 permanent partner after spouse;
			(2)in subparagraph
			 (A)—
				(A)by inserting
			 or permanent partner after spouse;
				(B)by striking
			 or after (D),; and
				(C)by inserting
			 , or (H) after (E).
				10.Adjustment of status
			 of refugeesSection 209(b)(3)
			 (8 U.S.C. 1159(b)(3)) is amended by inserting or permanent
			 partner after spouse.
		11.Inadmissible
			 aliens
			(a)Classes of
			 aliens ineligible for visas or admissionSection 212(a) (8 U.S.C.
			 1182(a)) is amended—
				(1)in paragraph
			 (3)(D)(iv), by inserting permanent partner, after
			 spouse,;
				(2)in paragraph
			 (4)(C)(i)(I), by inserting , permanent partner, after
			 spouse;
				(3)in paragraph
			 (6)(E)(ii), by inserting permanent partner, after
			 spouse,; and
				(4)in paragraph
			 (9)(B)(v), by inserting , permanent partner, after
			 spouse.
				(b)WaiversSection
			 212(d) (8 U.S.C. 1182(d)) is amended—
				(1)in paragraph (11),
			 by inserting permanent partner, after spouse,;
			 and
				(2)in paragraph (12),
			 by inserting , permanent partner, after
			 spouse.
				(c)Waivers of
			 inadmissibility on health-Related groundsSection 212(g)(1)(A) (8
			 U.S.C. 1182(g)(1)(A)) is amended by inserting or permanent
			 partner after spouse.
			(d)Waivers of
			 inadmissibility on criminal and related groundsSection
			 212(h)(1)(B) (8 U.S.C. 1182(h)(1)(B)) is amended by inserting permanent
			 partner, after spouse,.
			(e)Waiver of
			 inadmissibility for misrepresentationSection 212(i)(1) (8 U.S.C.
			 1182(i)(1)) is amended by inserting permanent partner, after
			 spouse,.
			12.Nonimmigrant status
			 for permanent partners awaiting the availability of an immigrant
			 visaSection 214 (8 U.S.C.
			 1184) is amended—
			(1)in subsection (e)(2), by inserting
			 or permanent partner after spouse; and
			(2)in subsection
			 (r)—
				(A)in paragraph (1), by inserting or
			 permanent partner after spouse; and
				(B)by inserting
			 or permanent partnership after marriage each
			 place it appears.
				13.Derivative
			 status for permanent partners of nonimmigrant visa holdersSection 101(a)(15) (8 U.S.C. 1101(a)(15)) is
			 amended—
			(1)in subparagraph
			 (A)—
				(A)in clause (i), by
			 inserting , which shall include permanent partners after
			 immediate family;
				(B)in clause (ii), by
			 inserting , which shall include permanent partners after
			 immediate families; and
				(C)in clause (iii),
			 by inserting , which shall include permanent partners, after
			 immediate families,;
				(2)in subparagraph
			 (E), by inserting or permanent partner after
			 spouse;
			(3)in subparagraph
			 (F)(ii), by inserting or permanent partner after
			 spouse;
			(4)in subparagraph
			 (G)(i), by inserting , which shall include his or her permanent
			 partner after members of his or their immediate
			 family;
			(5)in subparagraph
			 (G)(ii), by inserting , which shall include permanent partners,
			 after the members of their immediate families;
			(6)in subparagraph
			 (G)(iii), by inserting , which shall include his permanent
			 partner, after the members of his immediate
			 family;
			(7)in subparagraph
			 (G)(iv), by inserting , which shall include permanent partners
			 after the members of their immediate families;
			(8)in subparagraph
			 (G)(v), by inserting , which shall include permanent partners
			 after the members of the immediate families;
			(9)in subparagraph
			 (H), by inserting or permanent partner after
			 spouse;
			(10)in subparagraph
			 (I), by inserting or permanent partner after
			 spouse;
			(11)in subparagraph
			 (J), by inserting or permanent partner after
			 spouse;
			(12)in subparagraph
			 (L), by inserting or permanent partner after
			 spouse;
			(13)in subparagraph
			 (M)(ii), by inserting or permanent partner after
			 spouse;
			(14)in subparagraph
			 (O)(iii), by inserting or permanent partner after
			 spouse;
			(15)in subparagraph
			 (P)(iv), by inserting or permanent partner after
			 spouse;
			(16)in subparagraph
			 (Q)(ii)(II), by inserting or permanent partner after
			 spouse;
			(17)in subparagraph
			 (R), by inserting or permanent partner after
			 spouse;
			(18)in subparagraph
			 (S), by inserting or permanent partner after
			 spouse;
			(19)in subparagraph
			 (T)(ii)(I), by inserting or permanent partner after
			 spouse;
			(20)in subparagraph
			 (T)(ii)(II), by inserting or permanent partner after
			 spouse;
			(21)in subparagraph
			 (U)(ii)(I), by inserting or permanent partner after
			 spouse;
			(22)in subparagraph
			 (U)(ii)(II), by inserting or permanent partner after
			 spouse; and
			(23)in subparagraph
			 (V), by inserting permanent partner or after beneficiary
			 (including a.
			14.Conditional permanent
			 resident status for certain alien spouses, permanent partners, and sons and
			 daughters
			(a)Section
			 heading
				(1)In
			 generalThe heading for section 216 (8 U.S.C. 1186a) is amended
			 by inserting and
			 permanent partners after spouses.
				(2)Clerical
			 amendmentThe table of contents is amended by amending the item
			 relating to section 216 to read as follows:
					
						
							Sec. 216. Conditional permanent resident
				status for certain alien spouses and permanent partners and sons and
				daughters.
						
						.
				(b)In
			 generalSection 216(a) (8 U.S.C. 1186a(a)) is amended—
				(1)in paragraph (1),
			 by inserting or permanent partner after
			 spouse;
				(2)in paragraph
			 (2)(A), by inserting or permanent partner after
			 spouse;
				(3)in paragraph
			 (2)(B), by inserting permanent partner, after
			 spouse,; and
				(4)in paragraph
			 (2)(C), by inserting permanent partner, after
			 spouse,.
				(c)Termination of
			 status if finding that qualifying marriage improperSection
			 216(b) of such Act (8 U.S.C. 1186a(b)) is amended—
				(1)in the heading, by
			 inserting or permanent
			 partnership after marriage;
				(2)in paragraph
			 (1)(A), by inserting or permanent partnership after
			 marriage; and
				(3)in paragraph
			 (1)(A)(ii)—
					(A)by inserting
			 or has ceased to satisfy the criteria for being considered a permanent
			 partnership under this Act, after terminated,;
			 and
					(B)by inserting
			 or permanent partner after spouse.
					(d)Requirements of
			 timely petition and interview for removal of conditionSection
			 216(c) (8 U.S.C. 1186a(c)) is amended—
				(1)in paragraphs (1),
			 (2)(A)(ii), (3)(A)(ii), (3)(C), (4)(B), and (4)(C), by inserting or
			 permanent partner after spouse each place it appears;
			 and
				(2)in paragraph
			 (3)(A), in the matter following clause (ii), and in paragraphs (3)(D), (4)(B),
			 and (4)(C), by inserting or permanent partnership after
			 marriage each place it appears.
				(e)Contents of
			 petitionSection 216(d)(1) of such Act (8 U.S.C. 1186a(d)(1)) is
			 amended—
				(1)in the heading of
			 subparagraph (A), by inserting or permanent partnership after
			 marriage;
				(2)in subparagraph
			 (A)(i), by inserting or permanent partnership after
			 marriage;
				(3)in subparagraph
			 (A)(i)(I), by inserting before the comma at the end , or is a permanent
			 partnership recognized under this Act;
				(4)in subparagraph
			 (A)(i)(II)—
					(A)by inserting
			 or has not ceased to satisfy the criteria for being considered a
			 permanent partnership under this Act, after terminated,;
			 and
					(B)by inserting
			 or permanent partner after spouse;
					(5)in subparagraph
			 (A)(ii), by inserting or permanent partner after
			 spouse; and
				(6)in subparagraph
			 (B)(i)—
					(A)by inserting
			 or permanent partnership after marriage;
			 and
					(B)by inserting
			 or permanent partner after spouse.
					(f)Service in Armed
			 ForcesSection 216(g) (8 U.S.C. 1186a(g)) is amended by inserting
			 or permanent partner after spouse each place such
			 term appears.
			(g)DefinitionsSection
			 216(h) (8 U.S.C. 1186a(h)) is amended—
				(1)in paragraph
			 (1)—
					(A)by inserting
			 or permanent partner after spouse each place it
			 appears; and
					(B)by inserting
			 or permanent partnership after marriage each
			 place it appears;
					(2)in paragraph (2),
			 by inserting or permanent partnership after
			 marriage;
				(3)in paragraph (3),
			 by inserting or permanent partnership after
			 marriage; and
				(4)in paragraph
			 (4)—
					(A)by inserting
			 or permanent partner after spouse each place it
			 appears; and
					(B)by inserting
			 or permanent partnership after marriage.
					15.Conditional permanent
			 resident status for certain alien entrepreneurs, spouses, permanent partners,
			 and children
			(a)Section
			 heading
				(1)In
			 generalThe heading for section 216A (8 U.S.C. 1186b) is amended
			 by inserting or
			 permanent partners after spouses.
				(2)Clerical
			 amendmentThe table of contents is amended by amending the item
			 relating to section 216A to read as follows:
					
						
							Sec. 216A. Conditional permanent resident
				status for certain alien entrepreneurs, spouses or permanent partners, and
				children.
						
						.
				(b)In
			 generalSection 216A(a) (8 U.S.C. 1186b(a)) is amended, in
			 paragraphs (1), (2)(A), (2)(B), and (2)(C), by inserting or permanent
			 partner after spouse each place it appears.
			(c)Termination of
			 status if finding that qualifying entrepreneurship
			 improperSection 216A(b)(1) (8 U.S.C. 1186b(b)(1)) is amended by
			 inserting or permanent partner after spouse in
			 the matter following subparagraph (C).
			(d)Requirements of
			 timely petition and interview for removal of conditionSection
			 216A(c) (8 U.S.C. 1186b(c)) is amended, in paragraphs (1), (2)(A)(ii), and
			 (3)(C), by inserting or permanent partner after
			 spouse.
			(e)DefinitionsSection
			 216A(f)(2) (8 U.S.C. 1186b(f)(2)) is amended by inserting or permanent
			 partner after spouse each place it appears.
			16.Deportable
			 aliensSection 237(a) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1227(a)) is amended—
			(1)in paragraph
			 (1)(D)(i), by inserting or permanent partners after
			 spouses each place it appears;
			(2)in paragraphs
			 (1)(E)(ii), (1)(E)(iii), and (1)(H)(i)(I), by inserting or permanent
			 partner after spouse;
			(3)by adding at the
			 end of paragraph (1) the following new subparagraph:
				
					(I)Permanent
				Partnership fraudAn alien shall be considered to be deportable
				as having procured a visa or other documentation by fraud (within the meaning
				of section 212(a)(6)(C)(i)) and to be in the United States in violation of this
				Act (within the meaning of subparagraph (B)) if—
						(i)the alien obtains
				any admission to the United States with an immigrant visa or other
				documentation procured on the basis of a permanent partnership entered into
				less than 2 years prior to such admission and which, within 2 years subsequent
				to such admission, is terminated because the criteria for permanent partnership
				are no longer fulfilled, unless the alien establishes to the satisfaction of
				the Secretary of Homeland Security that such permanent partnership was not
				contracted for the purpose of evading any provisions of the immigration laws;
				or
						(ii)it appears to the
				satisfaction of the Secretary of Homeland Security that the alien has failed or
				refused to fulfill the alien’s permanent partnership which in the opinion of
				the Secretary of Homeland Security was made for the purpose of procuring the
				alien’s admission as an immigrant.
						;
				and
			(4)in paragraphs
			 (2)(E)(i) and (3)(C)(ii), by inserting or permanent partner
			 after spouse each place it appears.
			17.Removal
			 proceedingsSection 240 (8
			 U.S.C. 1229a) is amended—
			(1)in the heading of
			 subsection (c)(7)(C)(iv), by inserting permanent partners, after
			 spouses,; and
			(2)in subsection
			 (e)(1), by inserting or permanent partner after
			 spouse.
			18.Cancellation of
			 removal; adjustment of statusSection 240A(b) (8 U.S.C. 1229b(b)) is
			 amended—
			(1)in paragraph
			 (1)(D), by inserting or permanent partner after
			 spouse;
			(2)in the heading for
			 paragraph (2), by inserting , permanent partner, after
			 spouse; and
			(3)in paragraph
			 (2)(A), by inserting , permanent partner, after
			 spouse each place it appears.
			19.Adjustment of status
			 of nonimmigrant to that of person admitted for permanent residence
			(a)Prohibition on
			 adjustment of statusSection 245(d) (8 U.S.C. 1255(d)) is amended
			 by inserting or permanent partnership after
			 marriage.
			(b)Avoiding
			 immigration fraudSection 245(e) (8 U.S.C. 1255(e)) is
			 amended—
				(1)in paragraph (1),
			 by inserting or permanent partnership after
			 marriage; and
				(2)by adding at the
			 end the following new paragraph:
					
						(4)Paragraph (1) and section 204(g)
				shall not apply with respect to a permanent partnership if the alien
				establishes by clear and convincing evidence to the satisfaction of the
				Secretary of Homeland Security that the permanent partnership was entered into
				in good faith and in accordance with section 101(a)(52) and the permanent
				partnership was not entered into for the purpose of procuring the alien’s
				admission as an immigrant and no fee or other consideration was given (other
				than a fee or other consideration to an attorney for assistance in preparation
				of a lawful petition) for the filing of a petition under section 204(a) or
				214(d) with respect to the alien permanent partner. In accordance with
				regulations, there shall be only one level of administrative appellate review
				for each alien under the previous
				sentence.
						.
				(c)Adjustment of
			 status for certain aliens paying feeSection 245(i)(1) (8 U.S.C.
			 1255(i)(1)) is amended by inserting or permanent partner after
			 spouse each place it appears.
			(d)Adjustment of
			 status for certain alien informantsSection 245(j) (8 U.S.C.
			 1255(j)) is amended—
				(1)in paragraph
			 (1)—
					(A)by inserting
			 or permanent partner after spouse; and
					(B)by inserting
			 sons and daughters with and without permanent partners, after
			 daughters,; and
					(2)in paragraph
			 (2)—
					(A)by inserting
			 or permanent partner after spouse; and
					(B)by inserting
			 sons and daughters with and without permanent partners, after
			 daughters,.
					(e)TraffickingSection
			 245(l)(1) is amended by inserting permanent partner, after
			 spouse,.
			20.Application of
			 criminal penalties for misrepresentation and concealment of facts regarding
			 permanent partnershipsSection
			 275(c) (8 U.S.C. 1325(c)) is amended to read as follows:
			
				(c)Any individual who
				knowingly enters into a marriage or permanent partnership for the purpose of
				evading any provision of the immigration laws shall be imprisoned for not more
				than 5 years, or fined not more than $250,000, or
				both.
				.
		21.Requirements as
			 to residence, good moral character, attachment to the principles of the
			 ConstitutionSection 316(b) (8
			 U.S.C. 1427(b)) is amended by inserting or permanent partner
			 after spouse.
		22.Naturalization
			 for permanent partners of citizensSection 319 (8 U.S.C. 1430) is
			 amended—
			(1)in subsection (a),
			 by inserting or permanent partner after spouse
			 each place it appears;
			(2)in subsection (a),
			 by inserting or permanent partnership after marital
			 union;
			(3)in subsection
			 (b)(1), by inserting or permanent partner after
			 spouse;
			(4)in subsection
			 (b)(3), by inserting or permanent partner after
			 spouse;
			(5)in subsection
			 (d)—
				(A)by inserting
			 or permanent partner after spouse each place it
			 appears; and
				(B)by inserting
			 or permanent partnership after marital
			 union;
				(6)in subsection
			 (e)(1)—
				(A)by inserting
			 or permanent partner after spouse; and
				(B)by inserting
			 or permanent partnership after marital union;
			 and
				(7)in subsection
			 (e)(2), by inserting or permanent partner after
			 spouse.
			23.Application of
			 family unity provisions to permanent partners of certain LIFE Act
			 beneficiariesSection 1504 of
			 the LIFE Act (division B of the Miscellaneous Appropriations Act, 2001, as
			 enacted into law by section 1(a)(4) of Public Law 106–554) is amended—
			(1)in the heading, by
			 inserting , permanent
			 partners, after spouses;
			(2)in subsection (a),
			 by inserting , permanent partner, after spouse;
			 and
			(3)in each of
			 subsections (b) and (c)—
				(A)in the subsection
			 headings, by inserting ,
			 permanent partners, after spouses; and
				(B)by inserting
			 , permanent partner, after spouse each place it
			 appears.
				24.Application to Cuban
			 Adjustment Act
			(a)In
			 generalThe first section of
			 Public Law 89–732 (November 2, 1966; 8 U.S.C. 1255 note) is amended—
				(1)in the next to
			 last sentence, by inserting , permanent partner, after
			 spouse the first two places it appears; and
				(2)in the last
			 sentence, by inserting , permanent partners, after
			 spouses.
				(b)Conforming
			 amendmentSection
			 101(a)(51)(D) (8 U.S.C. 1101(a)(51)(D)) is amended by striking or
			 spouse and inserting , spouse, or permanent
			 partner.
			
